 

TES DISTRICF
SESE T

 

 

Sr BS
UNITED STATES DISTRICT COURT » ae \
WESTERN DISTRICT OF NEW YORK ( JUN 2 4 2021 .
\ Lap, or /
1 \ ycekc, rorwengut¥s WS
Plaintiff, 19-CV-1163-FPG
v, DECISION AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
INTRODUCTION

On March 8, 2011, Plaintiff filed an application for social security benefits (“SSI”) on behalf
of C. B. (or “child”), alleging disability beginning on March 7, 2011. Tr.* at 141-45. After the
application was initially denied, Plaintiff timely requested a hearing and appeared before
Administrative Law Judge (“the ALJ”) William M. Weir on October 22, 2012. Tr. 39-91. On
March 29, 2013, the ALJ issued an unfavorable decision finding Plaintiff not disabled. Tr. 16-38.
After the Appeals Council denied Plaintiff's request for review, Plaintiff brought an action
pursuant to Title XVI of the Social Security Act (the “Act”) seeking review of the final decision
of the Commissioner. On August 4, 2017, the Honorable Michael A. Telesca issued a decision
remanding the matter for further proceedings. Tr. 659-64. On December 14, 2017, following the
remand order, the Appeals Council vacated the ALJ’s March 29, 2013 decision and remanded the

matter for further proceedings consistent with the remand order of Judge Telesca. Tr. 604-05.

 

' In accordance with the Standing Order dated November 18, 2020, regarding the identification of non-government
parties in Social Security opinions, available at http://www.nywd.courts.gov/standing-orders-and-district-plans,
Plaintiff is identified by her first name and last initial.

2“Tr.” refers to the administrative record in the matter. ECF No. 6.
On January 25, 2019, Plaintiff appeared at a new hearing with her counsel, Phillip V. Urban,
Esq., and testified before William M. Weir, the same ALJ she appeared in front of in 2012. Tr.
607-28. The ALJ issued an unfavorable decision on April 26, 2019. Tr. 521-34. Plaintiff did not
request review of the ALJ’s decision by the Appeals Council, nor did the Appeals Council assume
jurisdiction, making the ALJ’s decision the final decision of the Commissioner. Subsequently,
Plaintiff brought the instant action pursuant to Title XVI of the Act seeking review of the final
decision of the Commissioner.? ECF No. 1. Presently before the Court are the parties’ competing
motions for judgment on the pleadings. ECF Nos. 7, 12. For the reasons set forth below, Plaintiffs
motion for judgment on the pleadings is DENIED, and the Commissioner’s motion for judgment
on the pleadings is GRANTED.
LEGAL STANDARD
I. District Court Review
The scope of this Court’s review of the ALJ’s decision denying benefits to Plaintiff is
limited. It is not the function of the Court to determine de novo whether Plaintiff is disabled.
Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review
of the administrative record confirms that “there is substantial evidence supporting the
Commissioner’s decision,” and “the Commissioner applied the correct legal standard,” the
Commissioner’s determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81
(2d Cir. 2007). “Substantial evidence is more than a mere scintilla. It means such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Brault, 683 F.3d at 447-

48 (internal citation and quotation marks omitted).

 

3 The Court has jurisdiction over this matter under 42 U.S.C. § 405(g).
2
IT. Disability Determination

Individuals under eighteen years old are considered disabled when the individual “has a
medically determinable physical or mental impairment, which results in marked and severe
functional limitations, and which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than twelve months.” 42 U.S.C. §
1382c(a)(3)(C)(A).

In evaluating disability claims brought on behalf of children, the Commissioner is required
to use the three-step process promulgated in 20 C.F.R. § 416.924. The first step requires the ALJ
to determine whether the child is engaged in “substantial gainful activity.” 20 C.F.R. § 416.924(a).
The second step requires the ALJ to determine whether the child has any severe impairments,
defined as anything that causes “more than minimal functional limitations.” Jd. Finally, the ALJ
determines whether the child’s impairment or combination of impairments meets, medically
equals, or functionally equals the severity of a listed impairment. Jd. If the ALJ finds that the
child’s impairment or combination of impairments meets or equals a listing, the child is then
considered disabled. 20 C.F.R. § 416.924(d)(1).

In determining whether the child’s impairment or combination of impairments meets or

medically equals a listing, the ALJ must assess the child’s functioning in six functional domains:

(i) acquiring and using information;

(ii) | attending and completing tasks;

(iii) | interacting and relating with others;

(iv) moving about and manipulating objects;
(v) caring for yourself; and

(vi) health and physical well-being.

20 C.F.R. §416.926a(b)(1). The child is classified as disabled if the child has a “marked” limitation
in any two domains of functioning or an “extreme” limitation in any one domain. 20 C.F.R.
§416.926a(d). A “marked” limitation exists when the impairment or cumulative effect of the

3
impairments “interferes seriously with [the child’s] ability to independently initiate, sustain, or
complete activities.” 20 C.F.R. § 416.926a(e)(2)(i). An “extreme” limitation is an impairment
which “interferes very seriously” with the child’s ability to independently initiate, sustain, or
complete activities. 20 C.F.R. § 416.926a(e)(3)(i). If the child has an impairment that meets, and
medically or functionally equals the listings, and the impairment meets the Act’s duration
requirement, the ALJ will find the child disabled. 20 C.F.R. § 416.924(d).
DISCUSSION

1. The ALJ’s Decision

The ALJ found that C.B. was a school-age child on the date Plaintiff filed the application
for disability. Tr. 524. At Step One of the sequential analysis, the ALJ found that C. B. had not
engaged in substantial gainful activity since the alleged onset date of March 8, 2011. Jd. At Step
Two, the ALJ found that C. B. suffered from several severe impairments: attention deficit
hyperactivity disorder (ADHD), opposition defiant disorder (ODD), enuresis, encopresis, and
anxiety disorder. Jd. The ALJ also found that C. B.’s asthma as a non-severe impairment. Tr.
524-25.

At Step Three of the analysis, the ALJ found that the severity of C. B.’s impairments did
not meet or equal the criteria of any Listing. Tr. 525. The ALJ then assessed her functioning in
the six functional domains, and determined that her impairments did not cause marked limitations
in two domains or an extreme limitation in at least one domain of functioning. Tr. 528-34. The
ALJ therefore concluded that C. B. was not disabled within the meaning of the Act. Tr. 534.

II. Analysis
Plaintiff advances several arguments in support of her application, essentially arguing that

the RFC determination was not supported by substantial evidence. ECF No. 7-1 at 15-21.
Specifically, Plaintiff submits that the ALJ failed to consider a closed period of disability that her
counsel explicitly requested at the hearing, which led to the ALJ’s reliance on the evidence beyond
the closed period and his erroneous disability determination. Jd. at 20. Plaintiff also argues that
the ALJ failed to properly assess the child’s limitations in the acquiring and using information,
interacting and relating with others, and caring for herself domains. Jd. at 19-20. The Court
disagrees.
1. Closed Period of Disability

A “disability” under the Act requires an impairment that “lasted or must be expected to last
for a continuous period of at least 12 months.” 42 U.S.C. § 416.909. “A closed period of disability
refers to when a claimant is found to be disabled for a finite period of time which started and
stopped prior to the date of the administrative decision granting disability status.” Pettaway v.
Colvin, No. 12-CV-2914 (NGG), 2014 WL 2526617, at *13 (E.D.N.Y. June 4, 2014) (quotation
omitted). When deciding a disability claim, “if a claimant is disabled at any point in time, the ALJ
should consider not only whether [p]laintiff was disabled at the time of the hearing, but also
whether [p]laintiff was entitled to disability benefits for any closed, continuous period of not less
than 12 months, following the date of [her] claim.” Williams v. Colvin, No. 15-CV-144S, 2016
WL 3085426, at *4 (W.D.N.Y. June 2, 2016). “It is particularly necessary for the ALJ to consider
whether a closed period of disability existed where the record shows that plaintiffs condition has
improved significantly over time as the result of a discrete event.” Robertson v. Berryhill, No.
6:16-CV-06481 (MAT), 2017 WL 3574626, at *2 (W.D.N.Y. Aug. 18, 2017) (referring to
surgery). In the context of child disability proceedings, “[w]hen reviewing a child’s impairments

for functional equivalence, adjudicators must consider all of the relevant evidence, and employ a
‘whole child’ approach.” Nivia D. o/b/o P.L.D. v. Comm’r of Soc. Sec., No. 5:18-cv-0634(T WD),
2019 WL 4573262, at *4 (N.D.N.Y. Sept. 20, 2019) (internal quotations and citation omitted).
There is no dispute that Plaintiff's counsel requested a closed period of disability from
March 7, 2011 through December 28, 2016 at the hearing. Tr. 610. Plaintiff argues that despite
her counsel’s request, the ALJ failed to consider the closed period of disability and inappropriately
relied on the 2018 opinion of Dr. Ransom and the 2019 teacher questionnaire — the evidence dated
after the closed period of disability — in making his determination regarding C. B.’s functioning.
ECF No. 7-1 at 15-17, 20. In his decision, the ALJ noted Plaintiff's counsel’s request to consider
the closed period of disability, however, it does not appear that he had done so as he did not identify
the closed period in his analysis when he found the child non-disabled, nor did he considere the
evidence issued after December 29, 2016 to make his disability determination. Tr. 521, 534 (“the
claimant has not been disabled . . . since March 8, 2011, the date the application was filed”).
Even though this error is often found harmful, see Pena, 2002 WL 31487903, at *11, this
Court does not find it so here because the record does not show that C. B.’s condition improved
significantly over time, and because the ALJ’s ultimate disability determination is supported by
the record. See Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (finding harmless error where
the court found “‘no reasonable likelihood that [the ALJ’s] consideration of the same doctor’s 2002
report would have changed the ALJ’s determination that [p]etitioner was not disabled during the
closed period”); Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“[W]Jhere application of the
correct legal principles to the record could lead to only one conclusion, there is no need to require
agency reconsideration.”). Even assuming, arguendo, that the child’s condition may have
improved after the closed period of disability as Plaintiff suggests, remand would still not be

warranted here because her improved condition was not disabling. Williams v. Colvin, No. 15-
CV-144S, 2016 WL 3085426, at *4 (W.D.N.Y. June 2, 2016) (the ALJ did not err when he did not
consider a closed period of disability because, although the child’s condition may have improved,
the condition improved was not disabling).

Additionally, Plaintiff's argument that the ALJ erred in relying on Dr. Ransom’s 2018
opinion and 2019 teacher questionnaire produced by one of C. B.’s teachers is misplaced. It has
been well-recognized that medical opinions given after the relevant period for establishing
disability can be taken into consideration if they are relevant to the claimant’s condition prior to
that date. See Graham v. Comm’r of Soc. Sec., No. 16-CV-142 (LDH), 2017 WL 1232493, at *5
(E.D.N.Y. Mar. 31, 2017) (“[e]vidence bearing upon an applicant’s condition subsequent to the
[date last insured] . . . is pertinent evidence in that it may disclose the severity and continuity of
impairments prior to the date last insured”) (internal citations and quotations omitted); Dailey v.
Barnhart, 277 F. Supp. 2d 226, 233 n14. (W.D.N.Y. 2003) (the expiration date should not act as a
cutoff with regard to medical reports considered on a specific issue). Here, there is no doubt that
Dr. Ransom’s intelligence examination and the questionnaire provided by Johanna Woodams, the
child’s eighth-grade teacher, are relevant to the determination of C. B.’s functioning during the
period at issue. Additionally, Plaintiff overlooks the fact that the ALJ has also relied on the child’s
medical and educational records from 2011 through 2016 in his analysis to make the disability
determination. Therefore, any error by the ALJ to consider a closed period of disability is harmless
because the outcome of the case would not have changed had the ALJ explicitly considered it and

because the ALJ’s ultimate disability determination is supported by the record.

2. The ALJ’s Determination of the Child’s Functioning

Plaintiff argues that the ALJ erred in determining C. B.’s functioning in the acquiring and

using information domain. ECF No. 7-1 at 16-19. Generally, the domain of acquiring and using

7
information focuses on a child’s ability to acquire information and to use the information that she
has learned. 20 C.F.R. §416.926a(g). The regulations also provide that when analyzing the child’s
functioning in this domain, the ALJ can consider the child’s inability to demonstrate understanding
of words about space, size, time; inability to rhyme words or the sounds in the words; difficulty
recalling important things learned in school; and difficulty solving mathematics questions. Jd. §
416.926a(g)(3). “A child may be limited in [a]cquiring and [u]sing [i]nformation if her expressive
and language skills are lower than the expected level of functioning for her age. Examples include
a child who does not use language appropriate for her age, has difficulty explaining things or
comprehending directions, or talks only in short, simple sentences.” Pomales ex rel. A.N.J. v.
Comm’r of Soc. Sec., No. 18-CV-851, 2019 WL 6522854, at *3 (W.D.N.Y. Dec. 4, 2019) (citing
SSR 09-3P, 2009 WL 396025, at *6 (Feb. 17, 2009)).

Here, the ALJ found that C. B. had less than marked limitations in the domain of acquiring
and using information by relying on the 2011 opinions of consultative psychiatrist Dr. Santarpia,
State Agency reviewing psychologist Dr. Meyer, as well as the reports of the child’s teachers, all —
of whom opined that C. B. was able to follow and understand age-appropriate directions, learn in
accordance with her cognitive functions, and that she was above average in reading, average in
math, and below average in her writing abilities. Tr. 529. Plaintiffs contentions that the ALJ’s
reliance on these sources was erroneous because they did not consider her failing the third grade
and receiving special education services is not persuasive. “[E]nrollment in special education
classes does not, in and of itself, warrant a finding of [marked and] extreme limitations” because
there is “too much variability from school district to school district . . . in the criteria for special

education placement to justify reliance solely on [this] factor.” Walker ex rel. J.B. v. Astrue, No.
1:06-CV-1180 (NAM), 2010 WL 2287566, at *10 (N.D.N.Y. June 3, 2010) (citing Duran v.
Barnhart, No. 01 Civ. 8307(GWG), 2003 WL 103003, at *11 (S.D.N.Y. Jan. 13, 2003)).

Here, the record indicates that even though the child received some special education
services at school, she, nonetheless, attended regular education classes during the relevant period.
Tr. 499, 507-14, 898, 975. In 2013, C. B. repeated third grade, which Plaintiff argues is the reason
why the ALJ should not have relied on Drs. Santarpia and Myers’ stale opinions — because they
were issued before the child repeated third grade. The Court does not find this argument
convincing. Carney v. Berryhill, No. 16-CV-269-FPG, 2017 WL 2021529, at *6 (W.D.N.Y. May
12, 2017) (‘A medical opinion may be stale if it does not account for the claimant's deteriorating
condition.”) (citations omitted). In fact, Dr. Santarpia’s findings were consistent with the overall
findings of C. B.’s teachers and mental health therapists, who determined that C. B.’s functioning
in this domain had not deteriorated to the point of being marked. Specifically, Dr. Santarpia
indicated that C. B. attended regular education classes in 2011. Tr. 325. She opined that the child
had age-appropriate expressive and receptive language, intelligible speech, coherent and goal
oriented thought process, and even though C. B.’s cognitive functioning was below average and
her judgment was impaired due to impulsivity, she, nonetheless, was able to follow and understand
age-appropriate directions, ask questions, and request assistance in an age-appropriate manner. Tr.
327-28. C. B.’s first-grade teacher indicated that C. B. was above average in reading, average in
math, and below average in writing. Tr. 173. In late 2012 and throughout 2013, C. B.’s IAP notes
indicated that she was doing well at school, her thoughts were linear and focused on telling her
story, and her expressive and receptive language was good. Tr. 974-96. Her March 2013 IEP
report indicated that her functioning was at grade level, and even though she displayed appropriate

reading fluency, solid reading, writing and math computation skills, she needed to improve task
completion, performance on tests and quizzes, reading comprehension, math problem solving
skills, and paragraph writing. Tr. 508-09. Similarly, Dr. Ransom opined that C. B.’s generalized
reading, arithmetic, and written abilities were in the low-average range, and that she would have
no difficulties following and understanding instructions, sustaining concentration to complete age-
appropriate tasks, and learn in accordance with her cognitive functioning. Tr. 833. In 2018, C.
B.’s teacher indicated that she only had a slight problem with reading and comprehending written
material, providing organized oral explanation and descriptions, and expressing ideas in written
form. Tr. 811. Dr. Ransom further indicated that C. B. did very well in math, could explain herself
using correct vocabulary, but did not always apply these skills to other subjects. Jd.

Here, even though Plaintiff disagrees with the ALJ’s findings, she has failed to prove that
the child’s limitations in this domain were marked. Brault, 683 F.3d at 448 (plaintiff must show
that no reasonable factfinder could have reached the ALJ’s conclusions based on the evidence in
record). Because it is the ALJ, and not this Court, who is tasked with resolving the inconsistencies
in the record, the Court sees no reasons to disturb the ALJ’s findings that the child’s limitations in
this domain were less than marked. Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir.
1998) (when resolving disability, the Court must keep “in mind that it is up to the agency, and not
this court, to weigh the conflicting evidence in the record”) (internal citations omitted).

Plaintiff also takes issue with the ALJ’s finding that C. B. had less than marked limitations
in the domain of interacting and relating with others. ECF No. 7-1 at 19-20. The interacting and
relating with others domain evaluates how well a child “initiate[s] and sustain{s] emotional
connections with others, develop[s] and use[s] the language of [her] community, cooperate[s] with
others, compl[ies] with rules, respond[s] to criticism, and respect[s] and take[s] care of the

possessions of others.” 20 C.F.R. §416.926a(i). The regulations provide that children should be

10
able to interact by using facial expression, gestures, actions, or words, and “respond appropriately
to a variety of emotional and behavioral cues[;] . . . speak intelligibly and fluently so that others
can understand; . . . participate in verbal turntaking and nonverbal exchanges; consider others’
feelings and points of view; follow social rules for interaction and conversation; and respond to
others appropriately and meaningfully.” Jd. §416.926a(i)(1)(1) and (iii).

The ALJ recognized that C. B. struggled to get along with her sibling and peers at times,
and was suspended a few times from school, but the ALJ, nonetheless, determined that C. B. had
less than marked limitations in the domain of interacting and relating with others because the
record demonstrated that she was well-liked by her peers, had positive family relationships, and
was able to adequately interact with others. Tr. 531. Plaintiff takes issue with the ALJ’s
characterization of evidence and argues that C. B.’s ability to interact in this domain was marked
because she was not liked by her peers or best friend, was intrusive with her physician, and
inappropriate with her brother. Plaintiff also argues that the child’s suspensions were not minor
incidents as indicated by the ALJ, but serious infractions involving scratching and the stabbing of
a classmate with a pencil, damaging property, and having physical contact with school personnel.
ECF No. 7-1 at 19-20.

The Court does not find this argument persuasive because it was “within the province of
the ALJ to resolve” conflicting findings. Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002).
Additionally, “the domain of interacting and relating with others concerns more than fights and
disruptive behavior,” McClain v. Barnhart, 299 F. Supp. 2d 309, 326 (S.D.N.Y. 2004), and
includes the ability to “talk to people of all ages, to share ideas, tell stories, and to speak in a
manner that both familiar and unfamiliar listeners readily understand.” Id.; see also 20 C.F.R. §

416.926a(i)(2)(iv). While the ALJ recognized that C. B. had some behavioral issues at home and

il
school during the closed period of disability, the record supports the ALJ’s conclusion that these
issues did not rise to the level of marked limitations suggested by Plaintiff. Patrick B. o/b/o D.B.
v. Saul, No. 8:19-CV-0823 (LEK), 2020 WL 6287482, at *7 (N.D.N.Y. Oct. 27, 2020) (even
though plaintiff was inappropriate outside the classroom, had serious problems following rules,
and had difficulties communicating with people, the ALJ’s finding that he was not markedly
limited in interacting and relating with others was supported by substantial evidence).

Notably, starting in early 2011, the child attended mental health treatment to help her deal
with angry outbursts and temper tantrums that she was having at home. Tr. 268-78. She was doing
well academically, and her mother did not report her having any behavioral problems at school at
the time. Tr. 268-78, 412. C. B.’s therapy goals were to acquire positive coping skills to deal with
stress, increase her impulse control and compliant behavior, and follow up with her primary
physician regarding medication therapy. Jd. Notably, the record reflects that the child’s parents
were involved in a legal dispute related to domestic violence at the time that resulted in C. B.
having supervised visitations with her father for a period of time. Tr. 421-31. Following treatment
and successful medication routine, C. B. showed positive changes in her social skills at school,
and improvement in controlling her anger and respecting adults’ authority to the point where her
mother did not report C. B. having any behavioral issues at home. Tr. 408, 438-40.

Treatment records subsequent to 2011 indicate that even though C. B. periodically had
mood swings, difficulty listening, following directions, and getting along with others, and even
had several short-term suspensions and detentions (Tr. 481-86, 499-500, 564, 596, 820-22, 850,
991, 993-94, 988), she, nonetheless, was a good student who got along with her parents, did well
at school, had stable mood, and showed no aggression, temper tantrums, or fighting at school. Tr.

598, 840-43, 976-86, 994. C. B.’s mother reported that with the help of therapy and medications,

12
C. B.’s symptoms significantly improved, and she made a lot of progress utilizing her coping skills
and following the family’s rules, improved her listening skills, identified her problem behaviors
and triggers, and was able to remove herself from stressful situations. Tr. 898, 909-11, 932, 936,
991,993. In 2015 and 2016, C. B.’s primary physician reported that she was going well, got along
with family and peers, did not have anger issues, and her symptoms were well-maintained by
medication. Tr. 553-54, 583-84, 586, 594. In 2018, Dr. Ransom opined that the child had no
difficulties adequately maintaining her social behavior. Tr. 833. Similarly, C. B.’s teacher opined
that she did not have any problems in the interacting and relating with others domain. Tr. 813.
She indicated that C. B. was a pleasant, kind, and caring student, who was always willing to help
her peers. Tr. 817.

Lastly, the Court does not find error in the ALJ’s evaluation of the child’s impairments in
the caring for yourself domain. To analyze a child’s functioning in this domain, the regulations
require the ALJ to evaluate “how well [the child] maintain[s] a healthy emotional and physical
state, including how well [the child] get[s her] physical and emotional wants and needs met in
appropriate ways; how well [the child] cope[s] with stress and changes in [her] environment; [and]
whether [the child] take[s] care of [her] own health, possessions, and living area.” 20 C.R.F. §
416.929a(k). Examples of limited functioning in this domain include limitations in dressing or
bathing oneself, engaging in self-injurious behavior, having disturbances in eating or sleeping
patterns, and failing to spontaneously pursue enjoyable activities or interests. Id.

The ALJ acknowledged that C. B. was slow to ask for help and had personal hygiene issues.
Tr. 533. This finding was consistent with Dr. Meyer, who opined that C. B. had marked limitations
in this domain due to smelling of urine, having lice, and being slow to ask for help (Tr. 322), and

C. B.’s first-grade teacher, who opined that C. B. had no problems in this domain, with the

13
exception of her having a slight problem in the ability to identify and assert her emotional needs
and ask for help, and an obvious problem with taking care of her personal hygiene. Tr. 178.
Notably, C. B.’s eighth-grade teacher opined that C. B. had no problems in this domain, except
that she only had a slight problem taking care of personal hygiene, asserting her emotional needs,
and using coping skills to meet daily demands of school environment. Tr. 815.

The ALJ acknowledged C. B.’s issue with frequent urination that she experienced in 2011,
but noted that the record did not contain any treatment history related to this condition. See Dumas
v. Schweiker, 712 F.2d 1545, 1553 (2d Cir. 1983) (“The Secretary is entitled to rely not only on
what the record says, but also on what it does not say.”). Additionally, he acknowledged the child’s
having lice, but alluded that it was caused by the condition of her home, which was subject of a
CPS investigation. Jd. C. B.’s school records demonstrate that the school identified C. B.’s
mother, Plaintiff, as the reason why C. B. was having social problems at school due to being dirty
and having lice. Tr. 359 (“School feels mo[ther[ is causing issues in the school and often dies
[child’s] hair when she comes home with lice.”). Even though C. B. was not completely free from
having behavioral issues and difficulties with sleeping during the relevant time period, her
symptoms were well-maintained with medication and therapy. Ramos ex rel. R.R. v. Astrue, No.
11 Civ. 6142 (LTS)(FM), 2013 WL 919528, at *18 (S.D.N.Y. Mar. 12, 2013) (the child’s
functioning in several domains was less than marked because his symptoms were well-controlled,
among other things, by medication). As previously indicated, C. B. successfully used coping
skills, identified behavioral triggers, and was able to remove herself from stressful situations. Her
physical appearance during examinations was appropriate and non-remarkable. She enjoyed

listening to music, watching television, playing outside, going to school, playing board games with

14
friends and family, riding her bike, painting her nails, making crafts, drawing, and coloring. Tr.
833, 862, 888, 899, 908.

In sum, the Court finds that the ALJ’s determination is supported by substantial evidence.
While there is evidence in the record supporting that C. B. had some limitations, it is not this
Court’s function to re-weigh the evidence, and the ALJ’s conclusion that C. B.’s limitations did
not rise to the level of being marked is well-supported in the record. Accordingly, remand is not
required.

CONCLUSION

For the foregoing reasons, Plaintiffs motion for judgment on the pleadings (ECF No. 7) is
DENIED, and the Commissioner’s motion for judgment on the pleadings (ECF No. 12) is
GRANTED. The Clerk of Court is directed to enter judgment and close the case.
IT IS SO ORDERED.

Dated: ro f 021
Rochester, New York

 

 

 

15
